Citation Nr: 1536650	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991, from July 1992 to May 1993, and from May 1995 to February 1998.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that, in addition to the paper claims file, the record before the Board includes electronic records within Virtual VA and the Veterans Benefits Management Center.  


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claims.

The Veteran contends that his service-connected right and left knee disabilities are more severe than is reflected in the February 2010 VA examination report.  In May 2010, shortly after the examination, the Veteran reported that the VA examiner's suggestion that he has no instability, weakness or incoordination is incorrect.  The Veteran also reported inaccuracies in the examiner's finding that he could stand for three to eight hours, or walk one to three miles.  The Veteran reported an inability to walk more than 500 yards without pain, and an inability to run at all.  In his January 2011 substantive appeal, the Veteran reported that his knees give way and buckle frequently, as well as get stiff on humid days or after standing or sitting with his legs bent for long periods of time.  Thus, it appears that the February 2010 VA examination report does not provide an accurate representation of the current severity of the Veteran's right and left knee disabilities.  In light of these circumstances, the Board has determined that a new VA examination is required to determine the current disability level for the Veteran's knee disabilities.

Finally, the Board's review of the record reveals that there are no treatment records related to the knee disabilities at any time during the pendency of the claims.  The December 2010 statement of the case (SOC) includes a notation that no CAPRI (VA treatment records) were found.  On remand, the Veteran should be provided another opportunity to identify any healthcare providers who have treated him for his knee disabilities during the pendency of the claims, so that VA can assist in an effort to obtain and associate with the record all relevant treatment records.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including asking the Veteran for information related to any private treatment received during the pendency of the claims.  

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right and left knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

